Case 1:19-cv-00210-RA Document 36 Filed 11/14/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Xx
RAFAEL FIGUEROA,
Plaintiff, Civil No. 19-CV-210(RA)
- against -
IRENE YAGUDAEV, SOLOMON YAGUDAEV, NOTICE OF
APS ELECTRIC INC., GIRON CONTRACTING INC., APPEARANCE

INCLINATOR ELEVETTE CO. OF NEW YORK, INC.
NEW YORK PLUMBING WORKS, INC., R.C.M.
ELECTRIC CORP. and SAL D’AMICO
CONSTRUCTION, INC.,

>

Defendants,
x

 

IRENE YAGUDAEV and SOLOMON YAGUDAEV,

Third-Party Plaintiffs,
- against - _

NRG MAGIC CONSTRUCTION,
Third-Party Defendant,
xX

 

PLEASE TATE NOTICE, that the undersigned attorney, an associate of the Law Office
of Kevin P. Westerman is appearing on behalf of the defendant, SAL D’AMICO
CONSTRUCTION, INC. in the above matter.

Dated: Elmsford, New York

November 13, 2019 Le YZ

Nir Gadon, Esq.

Law Office of Kevin P. Westerman
Attorneys for Defendant

Sal D’Amico Construction, Inc.
565 Taxter Road, Ste. 110
Elmsford, NY 10523

(914) 409-0157
Gadonn1@nationwide.com

 
Case 1:19-cv-00210-RA Document 36

To:

Evelyn Gross, Esq.

Grey & Grey LLP
Attorneys for Plaintiff
360 Main Street
Farmingdale, NY 11735
(516) 249-1342

File No.: 17-0702

Brand Glick & Brand

Attorneys for Defendants/Third-Party Plaintiffs
Irene Yagudaev & Solomon Yagudaev

600 Old Country Road, Ste. 440

Garden City, NY 11530

(516) 746-3500

APS Electric Inc. /
257 54" Street, 2" Floor
Brooklyn, NY 11220

Giron Contracting Inc.
147-20 75" Avenue
Kew Garden Hills, MY 11367

Inclinator Elevette Co. of New York, Inc.
1213 Teaneck Road
Teaneck, NJ 07666

New York Plumbing Works, Inc.
109-25 Corona Avenue
Corona, NY 11368

R.C.M. Electric Corp.
1915 McDonald Avenue, 1‘ Floor
Brooklyn, NY 11223

Filed 11/14/19

Page 2 of 2
